In the

United States Court of Appeals
               For the Seventh Circuit

No. 09-2183

C RYSTAL E LUSTRA and C HRISTINE L OPEZ,
as Next Friend of M ORIAH E LUSTRA and
N AJATI E LUSTRA ,
                                      Plaintiffs-Appellants,
                            v.


T OM M INEO and B RAD F RALICH,
individually and doing business as
B UFFALO W ILD W INGS,
                                               Defendants-Appellees.


             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
               No. 08 C 3162—John W. Darrah, Judge.



   A RGUED S EPTEMBER 23, 2009—D ECIDED F EBRUARY 9, 2010




  Before F LAUM, W OOD , and S YKES, Circuit Judges.
  W OOD , Circuit Judge. On the surface, this appeal
presents a straightforward question: did the district
court err when it concluded that the parties reached an
enforceable oral agreement to settle their dispute? But we
2                                              No. 09-2183

cannot reach that question unless the appellants can
overcome several procedural hurdles. The underlying
case was brought by Crystal Elustra and her mother
Christine Lopez, who appeared as next friend of Crystal’s
younger sisters, Moriah Elustra and Najati Elustra
(both minors). The suit arose out of an argument that
erupted on July 22, 2007, over the bill that the Elustra
girls and some friends owed at the Buffalo Wild Wings
restaurant, which is owned by Brad Fralich. Before things
settled down, the police had been called and the girls were
arrested on charges of disorderly conduct and curfew
violations. Those charges were ultimately dropped,
paving the way for this action against Frankfurt Police
Officer Tom Mineo, Fralich, and Buffalo Wild Wings.
The Elustras asserted that Officer Mineo had violated
their civil rights and that Fralich had falsely imprisoned
them. Moriah Elustra also complained about injuries to
her head and wrists that she suffered during the course
of the arrest.
  Shortly after the suit was filed, the parties initiated
settlement discussions. Magistrate Judge Morton Denlow
presided over a two-hour settlement conference, the
details of which we provide below. He concluded that
the parties reached an oral settlement at the end of that
conference and recommended that the district court
enter judgment dismissing the suit pursuant to the agree-
ment. The district court did so. Although the court pro-
ceedings were not as smooth as they might have been,
we see no error in the district court’s decision, and we
therefore affirm.
No. 09-2183                                                3

                              I
  The settlement conference before Judge Denlow took
place on November 21, 2008. The Elustras attended the
conference with their attorney, Michael Conway. Defen-
dants were present only through counsel. During the
conference, defendants presented a global settlement
offer of $6,000 in exchange for a release of all claims. What
happened next is disputed, but it appears that Judge
Denlow communicated this offer to the plaintiffs and
their attorney, and they accepted the offer. The settle-
ment conference was off the record, but Judge Denlow
later reported that “agreement was reached.”
  Before anyone had a chance to commit the terms of the
agreement to writing, Morad Elustra—the father of the
Elustra girls and a nonparty—asked to speak with
Conway. The two men began to argue, and the conversa-
tion ended with Morad telling Conway that the family
would find another lawyer. The entire family then
re-entered the courtroom, gathered their coats, and left;
they pointedly ignored warnings that it was in their
best interest to stay and participate in the hearing.
   At that point, the defendants orally moved to enter
judgment dismissing the case with prejudice, in accord-
ance with the settlement agreement, and Judge Denlow
announced that he would rule immediately. He con-
firmed that an agreement had been reached and indicated
that everyone (in particular the plaintiffs) had understood
the settlement and that the process had been a fair one.
Conway was present for this hearing and continued to
speak for the Elustras, despite the exchange with their
4                                              No. 09-2183

father. Judge Denlow concluded with a recommendation
to the district court to “enforce the settlement”—by
which he meant to dismiss the case with prejudice in
accordance with the agreement the parties had reached.
On December 3, 2008, the district court held a brief
hearing. Conway appeared for the plaintiffs, notwith-
standing Morad’s effort to terminate his representation.
(The record does not indicate whether Crystal Elustra or
Lopez shared Morad’s dissatisfaction with Conway.)
Conway told the court, without elaboration, that plain-
tiffs’ recollection was that there was no agreement; he
did not mention the confrontation with Morad. Relying
on Judge Denlow’s report, the district court entered an
order on December 11, 2008, granting the defendants’
motion to dismiss with prejudice.
  On December 29, 2008, Lopez filed a terse, handwritten
pro se motion to vacate and reinstate the claims. With
new counsel, the Elustras supplemented Lopez’s motion
on January 7, 2009. Interpreting the January 7 filing as a
motion for relief from final judgment under Rule 60(b)
(because it was filed after the expiration of the 10-day
period for Rule 59(e) motions), the district court denied
the motion on April 2, 2009. The Elustras now appeal.


                            II
  The Elustras have asked this court to decide whether
the district court correctly found that the parties reached
a binding settlement agreement, under which the case
would be dismissed with prejudice in exchange for a
global payment of $6,000. The defendants, however,
No. 09-2183                                                    5

argue that we cannot review that decision directly. In
their view, the only question properly before us is
whether the district court abused its discretion when it
denied the motion to reconsider. Thus, there are at least
two preliminary questions before us: first, was the
district court correct to treat the January 7 filing as the
first motion to reconsider, and thus one filed under
Rule 60(b), or did it have before it a timely Rule 59(e)
motion, thanks to Lopez’s December 29 filing; second, if
we are to use the December 29 motion as our point of
reference, was it effective to postpone the 30-day period
for filing a notice of appeal? If the answer to that is
yes, then we may reach the merits of the dispute over
the settlement agreement. Otherwise, we would con-
sider only the question whether the district court abused
its discretion in rejecting plaintiffs’ request for recon-
sideration.


                               A
  Although the defendants never raised the issue, we
were concerned about Lopez’s apparent effort directly
to represent, without counsel, both her minor daughters
and her adult daughter when she filed the December 29
motion. We therefore requested supplemental briefing



  On December 1, 2009, amendments to the Federal Rules of
Civil Procedure altering certain time limits took effect. All of
the relevant events in this case occurred before that date. Since
the amendments are not retroactive, we apply the Federal
Rules as they existed at the time.
6                                                No. 09-2183

on this question. Normally, representative parties such
as next friends may not conduct litigation pro se;
pleadings may be brought before the court only by
parties or their attorney. See 28 U.S.C. § 1654 (providing
that “parties may plead and conduct their own cases
personally or by counsel”); F ED. R. C IV. P. 11(a) (requiring
that every motion be signed by an attorney or a party
proceeding pro se). See also Lewis v. Lenc-Smith Mfg. Co., 784
F.2d 829, 830-31 (7th Cir. 1986) (per curiam). Lopez is
neither a party nor an attorney. This means that her
December 29 motion may have been utterly without
legal significance.
  The first question we must address is whether we
should look to state or federal law to resolve this problem.
On the one hand, F ED. R. C IV. P. 17(b) provides that
“capacity to sue” is defined by state law. On the other
hand, federal courts are entitled to use their own pro-
cedures, whether the case is one arising under federal
law (as this one was, in part) or it is one based on
another ground such as supplemental jurisdiction (as
this one also was, in part) or diversity of citizenship. See
Hanna v. Plumer, 380 U.S. 460 (1965). Our problem has
less to do with capacity to sue than it does with the right
to act in court, which is normally a matter regulated by
the rules of professional conduct. Federal courts have
the inherent authority to adopt their own rules in this
field, and the Northern District of Illinois has done so.
See N.D. ILL. L OC. R. 83.10 (2009) (general bar local rule
governing admission to practice before the district court);
N.D. ILL. L OC. R. 83.55.5 (2009) (unauthorized practice
of law); N.D. ILL. L OC. R. 83.58.1 (2009) (bar admission
No. 09-2183                                                 7

and disciplinary matters). All of this suggests that even
though the ultimate issue before us concerns a settle-
ment agreement, which is a matter governed by state
law, it is federal law that dictates whether Lopez was
entitled to act for one or more of her three daughters in
the way that she did.
   Even though federal law controls, this is the kind of
question for which state law might provide useful guid-
ance. It is common for federal law to borrow principles
from state law, especially when there is a benefit to
having a uniform answer within a particular state on a
certain topic. See generally Boyle v. United Technologies
Corp., 487 U.S. 500 (1988); Clearfield Trust Co. v. United
States, 318 U.S. 363 (1943). The ability of a parent to repre-
sent a child’s interests is a question that arises
frequently in state court. And when we look for general
guidance to Illinois law, it turns out that a number of
Illinois state court decisions offer support to the Elustras.
See Applebaum v. Rush Univ. Med. Ctr., 899 N.E.2d 262,
266 (Ill. 2008) (stating that the nullity rule, which invali-
dates complaints filed by a nonparty, “should be invoked
only where it fulfills its purposes of protecting both the
public and the integrity of the court system from the
actions of the unlicensed, and where no other alterna-
tive remedy is possible”); Pratt-Holdampf v. Trinity
Med. Ctr., 789 N.E.2d 882, 887-89 (Ill. App. Ct. 2003)
(reinstating a complaint improperly filed pro se on behalf
of an estate to avoid the statute-of-limitations bar when
the plaintiff was represented by counsel at every stage
since filing the complaint); Janiczek v. Dover Management
Co., 481 N.E.2d 25, 26-27 (Ill. App. Ct. 1985) (declining to
8                                                No. 09-2183

invalidate a complaint filed by a disbarred attorney
because doing so would “penalize an innocent party” and
“would overlook the fact that the party did secure the
services of a licensed attorney to represent him at trial”).
Taken together, these cases suggest that an Illinois court
would not dismiss a nonparty’s filing out of hand;
instead, it would distinguish between a filing that
merely allows the party to go forward and more general
prosecution of the lawsuit.
  The question for us is whether there is comparable
flexibility in the general rule that a person may appear
in the federal courts only pro se or through counsel. One
consequence of the normal rule is that a next friend
may not, without the assistance of counsel, bring suit on
behalf of a minor party. See Cheung v. Youth Orchestra
Found. of Buffalo, Inc., 906 F.2d 59, 61 (2d Cir. 1990) (“[A]
non-attorney parent must be represented by counsel in
bringing an action on behalf of his or her child.”); Meeker v.
Kercher, 782 F.2d 153, 154 (10th Cir. 1986) (per curiam)
(“Under Fed. R. Civ. P. 17(c) and 28 U.S.C. § 1654, a
minor child cannot bring suit through a parent acting
as next friend if the parent is not represented by an at-
torney.”). Similarly, a non-attorney parent may not
argue an appeal pro se on behalf of her child. See Navin
v. Park Ridge Sch. Dist. 64, 270 F.3d 1147, 1149 (7th Cir.
2001). This rule is designed to protect the interests of
the minor party; in addition, it “jealously guards the
judiciary’s authority to govern those who practice in its
courtrooms.” Myers v. Loudoun County Pub. Schs., 418 F.3d
395, 400 (4th Cir. 2005).
No. 09-2183                                               9

  The rule is not ironclad, however. There are, for
example, some exceptions for particular kinds of pro-
ceedings. Thus, parents may bring claims pro se on behalf
of their children in an effort to secure social security
benefits. See Machadio v. Apfel, 276 F.3d 103, 106-08 (2d
Cir. 2002). See also Winkelman v. Parma City Sch. Dist., 550
U.S. 516, 535 (2007) (explicitly not reaching the issue
whether parents may litigate claims on behalf of their
children pro se under the Individuals with Disabilities
Education Act (IDEA)). To our knowledge, no comparable
exception has ever been recognized for a lawsuit based
on § 1983 or general state tort law.
  But the question before us is not such a sweeping one.
Lopez did not file this action as next friend without the
assistance of counsel, and, with the exception of the
period between December 3, 2008, and January 7, 2009,
she did not proceed pro se. At least until December 3, she
was represented by Conway, and by January 7 she had
secured replacement counsel. The narrow question is
thus whether the motion that she lodged with the court
on December 29 on behalf of at least two of her three
daughters, while she was in the process of lining up new
counsel and while the 10-day clock that applied at the
time for Rule 59(e) motions was ticking, is a nullity
because they did not yet have replacement counsel.
  If the December 29 motion was a timely Rule 59(e)
motion, then the time for taking an appeal from the
district court’s judgment dismissing the case on the
basis of the settlement did not begin to run until the
motion was denied, and we can reach the merits of that
10                                                No. 09-2183

order. If, on the other hand, the first cognizable motion
was the one filed by counsel on January 7, then it was
too late to extend the time for filing a notice of appeal
under F ED. R. A PP. P. 4(a)(4)(iv) and (vi) (as they read
prior to December 1, 2009), and we may review only
the disposition of the motion to reconsider.
   In this connection, it is important to recall that the point
of the rule forbidding a next friend to litigate pro se on
behalf of another person is to protect the rights of the
represented party. Discussing the application of the
general rule outside the child-party setting, we observed
that “[m]any good reasons exist for the strict adherence
to this rule, not the least of which is that a party may
be bound, or his rights waived, by his legal representa-
tive.” Lewis, 784 F.2d at 830. This concern is even
stronger in the context of a minor or other person who
is unable to speak for herself. Here, however, the
minors had no ability to file their own Rule 59(e) motion.
If that motion had indeed been ill-advised, counsel would
have said so in the January 7 filing. What actually hap-
pened, however, was that counsel effectively ratified
the earlier filing. If we were to override that action, we
would be harming the minors’ interest in a way that
subverts the purpose of the rule, just because the
family could not obtain counsel during the short period
permitted for a Rule 59(e) motion.
  Remedial considerations also support a decision to
give effect to the December 29 motion. Many of the
cases that reject parents’ pleadings filed pro se on behalf
of their children acknowledge that the appropriate
No. 09-2183                                             11

remedy is to allow the child to re-litigate the case with
counsel. See, e.g., Cheung, 906 F.2d at 61-62 (remanding
child’s claim litigated by a non-attorney parent for reten-
tion or appointment of counsel, or, alternatively, for
dismissal without prejudice). See also Lewis, 784 F.2d at
831 (invalidating the notice of appeal and brief filed by
a nonparty, non-attorney but allowing the appellant to
file a proper notice of appeal and to brief the court of
appeals pro se or through counsel). The Second Circuit
explicitly took remedy into account in a decision in
which it declined to vacate the injunction obtained by a
parent litigating pro se on behalf of a child. Murphy v.
Arlington Cent. Sch. Dist. Bd. of Educ., 297 F.3d 195, 201
(2d Cir. 2002) (“It is hardly in the best interest of [the
child] to vacate an injunction that inures to his benefit
so that he may re-litigate this issue below with licensed
representation in order to re-secure a victory already
obtained.”). The choice before us is more stark: we
must treat the motion as valid or bar the Elustras from
challenging the underlying settlement agreement on
appeal. While we were willing to direct such a harsh
outcome in Navin, that was a case where the parent
pursued the appeal pro se on behalf of the child
through oral argument. Here, within a week of Lopez’s
motion, the Elustras once again had counsel, and they
have proceeded appropriately ever since.
  The Elustras have presented additional arguments in
support of their position, including one that draws an
analogy between the Rule 59(e) motion and a formal
notice of appeal, but we see no need to consider them
in depth. We note only that while, on the one hand, FED.
12                                              No. 09-2183

R. A PP. P. 3(c)(2) provides that “[a] pro se notice of
appeal is considered filed on behalf of the signer and
the signer’s spouse and minor children (if they are par-
ties), unless the notice clearly indicates otherwise,” on
the other hand this court held that a notice of appeal
filed by a pro se parent on behalf of his child was inef-
fective as to the child. Navin, 270 F.3d at 1149 (“The
notice of appeal is signed only by [the non-custodial
parent] and therefore is ineffective to seek review on
behalf of [the child]; the district court’s dismissal of [the
child’s] claim therefore is conclusive, and the appeal
proceeds with [the parent] as the only appellant.”). If
we were to attempt an analogy to notices of appeal, we
might also consider whether there is some way to
provide for renewal of the motion by counsel. See United
States v. A.L., Nos. 09-2460, 09-2546, and 09-2461 (7th
Cir., June 24, 2009) (order dismissing appeals without
prejudice, subject to renewal by appellate counsel); cert.
denied, Lundeby v. Bruinsma, 130 S.Ct. 254 (2009). But that
has already happened here, through counsel’s January 7
motion.
  Under the circumstances of this case—that is, where
the plaintiffs had counsel through the issuance of a judg-
ment, the plaintiffs were briefly without counsel during
the very limited time allotted for a Rule 59(e) motion,
the next friend filed a Rule 59(e) motion pro se on behalf
of the minor children, and then counsel was retained to
conduct the Rule 59(e) proceedings and any subsequent
appeal of the judgment—we conclude that the
December 29 motion should not be disregarded just
because it was not filed by counsel. (We note that no
No. 09-2183                                               13

one has argued that Crystal Elustra, who was an adult
at all times, should be excluded from any benefits con-
ferred by that motion; in light of our ruling on the
merits, we have no need to explore her situation in
greater detail.)


                             B
   The next question is whether Lopez’s December 29
filing was otherwise sufficient as a Rule 59(e) motion. The
first hurdle is the time allotted to file such motions (we
reiterate, under the version of the rules then prevailing).
The district court entered judgment enforcing the settle-
ment agreement on December 11, 2008. Excluding Satur-
days, Sundays, and holidays, the last day of the 10-day
period fell on Friday, December 26. The clerk’s office
was closed on that date, however, and so under F ED. R. C IV.
P. 6(a)(3), the deadline for the motion fell on the next
weekday, December 29, 2008. Lopez’s pro se motion
was therefore timely. The court denied that motion on
April 2, 2009, and the Elustras (through counsel) filed
their notice of appeal on April 30, 2009. This was within
the 30 days permitted by FED. R. A PP. P. 4(a)(1)(A).
   Even if the December 29 motion was timely, how-
ever, defendants argue that it was too vague to satisfy
Rule 59(e) and to permit the Elustras to rely on the April 2
denial of the motion as the starting point for their notice
of appeal. This court has held that otherwise timely
skeletal motions that fail to satisfy the requirements of
F ED. R. C IV. P. 7(b)(1) do not postpone the 30-day period
for filing a notice of appeal, even if the party supple-
14                                               No. 09-2183

ments the motion with additional detail after the 10-day
window has expired. See Martinez v. Trainor, 556 F.2d 818,
819-21 (7th Cir. 1977). Rule 60 motions also must satisfy
Rule 7(b)(1) within the 10-day period, if they are to post-
pone the time for filing a notice of appeal. See Allender v.
Raytheon Aircraft Co., 439 F.3d 1236, 1240-41 (10th Cir.
2006) (noting that FED . R. A PP. P. 4(a)(4)(A) applies only
to properly filed motions).
  Rule 7(b)(1) requires that motions must: “(A) be in
writing unless made during a hearing or trial; (B) state
with particularity the grounds for seeking the order; and
(C) state the relief sought.” FED. R. C IV. P. 7(b)(1). See
Martinez, 556 F.2d at 820 (stating that a motion must
include “reasonable specification” to be proper under
Rule 7(b)(1)(B) and thus under F ED. R. A PP . P. 4(a)(4)(A)).
Lopez’s handwritten motion was entitled “Motion to
vacate and Reinstate”; it read as follows, in its entirety:
     I never aggred [sic] to settlement vacate order
     Dec 11-08 and reinstate case
     [signed] C. Lopez
     12-21-08
  Defendants argue that this motion fails to satisfy Rule
7(b)(1). But it is hard to see how this could be so. The
motion complies with each element of Rule 7(b)(1): it is
in writing; it states the grounds for relief (plaintiffs did
not agree to the settlement); and it states the relief
sought (vacate the order and reinstate the case). The
purpose of Rule 7 is to provide notice to the court and
the opposing party, and that is exactly what Lopez’s
No. 09-2183                                                   15

motion does. We are satisfied that the December 29
motion complied with Rule 7(b)(1) and thus postponed
the 30-day appeal period. We may now, at last, turn to
the merits of the district court’s decision.


                               III
  This court reviews an order dismissing with prejudice
on the basis of a settlement for an abuse of discretion.
Newkirk v. Vill. of Steger, 536 F.3d 771, 773-74 (7th Cir. 2007).
Whether there was an agreement among the parties is
an issue of law that we review de novo. Id.
  Under Illinois law, a settlement is valid if there is an
offer, acceptance, and a meeting of the minds. Dillard v.
Starcon Int’l Inc., 483 F.3d 502, 506 (7th Cir. 2007). The
parties do not dispute that the defendants made an
offer. The Elustras argue that there was neither
acceptance nor a meeting of minds. They also argue that
the district court violated Local Rule 17.1 and erred by
refusing to hold an evidentiary hearing before ruling on
their motion to vacate. None of these claims has merit.


                               A
  The Elustras press most strongly the argument that
there is no evidence that they accepted the settlement
agreement. It is true that the settlement conference was
held off the record, making our review more difficult.
But the absence of a record does not necessarily
invalidate the settlement agreement, even though every-
16                                               No. 09-2183

one’s job is easier if there is a contemporaneous record.
See Gevas v. Ghosh, 566 F.3d 717, 719 (7th Cir. 2009)
(“[W]e have encouraged judges presiding over settle-
ment conferences to dictate to a court reporter their
understanding of settlement terms and make sure that
the parties agree on the record to those terms.”). If the
conference is off the record, the parties assume the risk
that the judge’s recollection of the events might differ
from their own. The fact that oral agreements are en-
forceable (and have been for centuries under the
common law) illustrates why it was so unwise for the
Elustras to storm out of the courtroom just as Judge
Denlow was preparing to review the purported agreement.
  Judge Denlow placed on the record his own description
of what had happened at the settlement conference im-
mediately after the conference concluded. He sum-
marized his recollection as follows:
     I felt that they were fair negotiations, that the parties
     had a complete understanding of what took place, and
     they so signified that to me and indicated that both
     sides had the advice of counsel, were represented
     by able counsel in these proceedings and agreement
     was reached.
Conway, ostensibly representing the plaintiffs at that
time, did not object. The Elustras themselves (along with
Lopez and Morad Elustra) had already left the court-
room, and so they were unable to controvert the judge’s
account.
  Now, the Elustras want to convince us that they did not
accept the offer. They offer the affidavits of Crystal
No. 09-2183                                              17

Elustra, Najati Elustra, and Christine Lopez, each of
whom states that she did not agree to the settlement.
But there is a dearth of contemporaneous evidence that
might corroborate this account. Pointing to their fight
with Conway and their unceremonious exit from the
courtroom does not help their cause. Post-acceptance
conduct does not retract an earlier acceptance. The
simplest explanation of their behavior is buyers’ remorse,
expressed not by any of the plaintiffs or even Lopez, but
by the nonparty father, Morad Elustra.
  The Elustras have no evidence that the magistrate
judge or Conway bullied them into the settlement, nor
can they show that they did not understand the terms of
the deal. The only evidence—Judge Denlow’s statement
that “the parties had a complete understanding of what
took place”—supports the opposite conclusion. It is
also worth noting that the Elustras’ estimated net
recovery from the settlement apparently exceeds the
cost of their medical bills from the original incident.
  Admittedly, Judge Denlow’s use of the passive voice in
his statement (“agreement was reached”) leaves some
ambiguity about whether the plaintiffs or their lawyer
manifested the acceptance. But this is civil litigation, and
parties are bound to the actions of their chosen agent,
even for such an important matter as a settlement. Given
the record we have before us, the district court had no
choice but to confirm the magistrate judge’s finding that
the Elustras—directly or through their lawyer—accepted
the agreement.
18                                              No. 09-2183

                             B
  The Elustras also argue that there was no meeting of
the minds because the material terms were not “definite
and certain.” Dillard, 483 F.3d at 507 (citing Quinlan
v. Stouffe, 823 N.E.2d 597, 603 (Ill. App. Ct. 2005)).This is
because, they say, the settlement did not identify the
proportion of $6,000 that would go to each defendant.
But it did not need to do this. Parties often negotiate
and agree to a global settlement, and these plaintiffs
had framed their own settlement demands in global
terms. We find that the material terms were definite and
certain: defendants would pay $6,000 to the Elustras
in exchange for their dismissal of the lawsuit.
  The Elustras further argue that the parties’ failure to
complete the magistrate judge’s settlement checklist
means that no meeting of the minds could have oc-
curred. If they had stated that no agreement would be
final until it was in writing, or until the checklist was
completed, we would have a different case. But they
did not. The oral agreement covered all material
terms, even if it did not address everything on the
generic checklist.


                             C
  The Elustras next argue that there was no binding
settlement because the district court failed to comply
with Local Rule 17.1, which says, “Any proposed settle-
ment of an action brought by or on behalf of an infant
or incompetent shall not become final without written
approval by the court in the form of an order, judgment
No. 09-2183                                               19

or decree.” N.D. ILL. L OC. R. 17.1 (2009). The district
court’s December 11, 2008, order called upon the parties
(including Christine Lopez as the mother and next friend
of the minor plaintiffs) to execute a settlement agree-
ment. But later, in its order of April 2, 2009, dismissing
the plaintiffs’ motion to vacate, the district court
decided that the December 11 order satisfied Local
Rule 17.1.
  In the Elustras’ opinion, the December 11 order
could not have sufficed, because the final settlement
documents had not been drafted at that time. But that
begs the question: if there was an enforceable oral agree-
ment settling the case as of November 21, then it
does not matter what was or was not in writing as
of December 11. And in any event, wholly apart
from the fact that it is not at all clear that the remedy for
a violation of Local Rule 17.1 should be rescission of an
otherwise regular settlement agreement, we are not
persuaded that any violation of the rule occurred. As
we have said, the parties agreed to the material terms
of their settlement on November 21, and those were
the terms that the court approved on December 11. We
defer to the district court’s understanding of its own
rules. See Jessup v. Luther, 227 F.3d 993, 999 n.5 (7th Cir.
2000) (holding that this court reviews a district court’s
enforcement of its own rules only for abuse of discretion).
The district court found that it had complied with Local
Rule 17.1, and we find no abuse of discretion in that
finding. Finally, even if the December 11 order was some-
how lacking for purposes of Local Rule 17.1, we note
that the rule has no time limit. Thus, the district court’s
20                                            No. 09-2183

order of April 2, 2009, could also have satisfied the
rule. Either way, Local Rule 17.1 is no bar to enforce-
ment of the settlement agreement.


                            D
   Last, the Elustras argue that the district court abused
its discretion when it did not hold an evidentiary hearing
before ruling on their motion to vacate and reinstate
claims. Whether to hold a hearing, however, was a
matter entrusted to the court’s discretion, and we see
no abuse of that discretion here. The court had a
record, affidavits from the plaintiffs, and briefs from
all parties. That was enough.
 The judgment of the district court is A FFIRMED.




                          2-9-10